DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 7 is amended to correct an informality of claim dependency

Claim 7 (amended) The electronics device of claim [[4]] 1, wherein the seal member includes a first portion disposed over an outer surface of the housing surrounding the opening thereof, and a second portion inserted in the opening of the housing.

Allowable Subject Matter
Claims 1-2, 5-13, allowed.



REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” An electronics device, comprising: a printed circuit board having a plurality of electrical contacts; a housing in which the printed circuit board is disposed, the housing including an opening exposing the electrical contacts; and a harness connector directly attached to the housing and disposed over the opening, a base member having a segment which is disposed at least partly within the opening of the housing, the plurality of electrical contacts disposed at least partly in the segment of the base member, and a seal member disposed between the segment and a portion of the housing defining the opening thereof, the seal member providing a sealed relationship between the base member and the portion of the housing defining the opening thereof.”
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 11 with the allowable feature being:” An electronics device comprising: a printed circuit board having a plurality of electrical contacts; a housing in which the printed circuit board is disposed, an opening exposing the electrical contacts; and a harness connector directly attached to the housing and disposed over the opening, the harness connector including a plurality electrical contacts electrically connected to the electrical contacts of the printed circuit board, wherein each of the electrical contacts of the printed circuit board comprises a through-hole, and each of the electrical contacts of the harness connector comprises a compliant, press-fit male contact member.”
Therefore, claim 11 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 13 with the allowable feature being: A harness connector for an electronics device having a housing and a printed circuit board disposed in the housing, and the housing including an opening exposing electrical contacts of the printed circuit board, the harness connector comprising: a base member with a plurality of apertures defined therein, the base member directly attached to the housing and disposed over the opening; wherein the base member comprises a segment which extends at least partly into the opening of the housing, the segment defining an inner space, and the plurality of contacts are disposed at least partly in the inner space of the segment.”
Therefore, claim 13 is allowed.
Claims 4-8 and 11 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847